Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
 
Summary
3.    	This office action for US Patent application 15/107,551 is responsive to the amendments filed on 05/17/2021 in response to the Final Rejection of 05/07/2020. Claim 35 has been cancelled, with claims 2-3, 10-11, 14, 16, 22-25, 29-30, 32, and 34 being previously cancelled and new claim 36 has been added.  Claims 1, 4-9, 12, 13, 15, 17-21, and 26-28 have been amended, where claims 1, 21, and 28 are independent claims.  Currently, claims 1, 4-9, 12-13, 15, 17-21, 26-28, 31, 33, and 36 are pending and are presented for examination.

Response to Arguments
4.    	Applicant’s remarks filed on 05/17/2021 with respect to the amendments and arguments have been fully considered and are persuasive. Also reference the Examiner initiated interviews 

Allowable Subject Matter
5. 	Claims 1, 4-9, 12-13, 15, 18-21, 26, 28, 31, and 33 are allowed.

Examiner’s Amendment
6.    	An Examiner’s amendment to the record appearing below pertains to independent claims 1, 21, and 28 as well as dependent claims 17, 27, and 36. The following examiner’s amendments were discussed with Applicant’s representative on 07/28/2021, 07/30/2021, and 08/02/2021. 
The terms "credentialing" and "directory" as recited in claims 1, 21, and 28 were clarified.  The amended limitation of claim 1 related to “credentialing” and “synchronizing”, is also to be incorporated into claims 21 and 28 since these are essential elements in the claimed access control method and system. As to dependent claims 17, 27, and 36, these contained subject matter that was previously cited in the corresponding independent claims. Consequently, claims 17, 27, and 29 were canceled. It was also recommended to change “mobile device” in claim 21 to “smart device” and “multi-family facility” in claim 28 to “multi-family structure”  to ensure consistency across the claims. Several other changes discussed include the following. In claim 21, "a specific end user" and "a plurality of end users" should both be changed to "the...". The phrase "from a plurality of end users" should be added to read "a specific end user from a plurality of end users" for consistency with claim 1. The word "on" should be added to the phrase "based on the guest entering..." and lastly, the word "end" should be added to the phrase "the specific end user allows access...".
in communication". The word "the" should replace "a" in the phrase "associated with a specific end user". The word "and" should replace ";" in the phrase "between the smart device; the first access box". The phrase "from the plurality of end users" should be added to read "the specific end user from the plurality of end users" for consistency with claim 1. The word "a" should replace "the" in the phrase "that connects a first access point and the smart device". The word "the" should replace "an" in the phrase "an application on the smart device".
Authorization for this Examiner’s amendment was provided during the above interviews (see attached interview summary PTO-413B) with the attorney David Hawkins (Reg. No. 76,932). Applicant’s representative forwarded the amendments to Examiner on 07/30/2021 (see attached) and subsequent changes as discussed were incorporated as they appear below.
It was later noted after the 08/02/2021 interview,  “a first access point” in the phrase “initiating a call by a guest through a first access box at a first access point”  (see claim 21) should read “the first access point” since “a first access point” already appears in the amended limitation “synchronizing the application…” just above it.  Examiner proceeded to make the change to ensure there are no antecedent problems. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

credentialing, by an application executed on a smart device, a specific end user from a plurality of end users based on authentication information to the end user and the multi-family structure;   
synchronizing the application on the smart device and a directory that is linked to the access points and includes identifying information based on a code entered into the smart device, the code incorporating credentialing information that connects a first access point and the smart device; 
initiating a call by a guest through a first access box at a first access point at the multi-family structure, wherein the first access box can open and close the access point, and wherein the first access box connects to a specific end user at a first position among the plurality of end users;
receiving, from a guest and by the first access box, identifying information associated with the specific end user to identify the specific end user from the plurality of end users;
responsive to the call initiation, activating the smart device associated with the specific end user that previously authenticated; 
streaming video from an IP camera at the first access point to the smart device via the Internet; and allowing the specific end user at the first position to verify or communicate with the guest using the smart device; 
wherein the call has the identifying information previously credentialed to the smart device, and wherein the application on the smart device activates upon the smart device receiving the identifying information, and wherein the application is activated by caller identification information specific to the first access box having a phone number that identifies the first access box to the smart device; and 
providing access to the guest by the specific end user and the first access box via the first access point.
2-3. 	(Canceled). 
4. 	(Previously Presented) The method of controlling access to access points at a multi-family structure of claim 1, wherein the first access box calls the smart device.
 wherein the first access box routes calls to the smart device through a third-party communication line.
6. 	(Previously Presented) The method of controlling access to access points at a multi-family structure of claim 1, wherein the application on the smart device is activated by caller identification information specific to the first access box.
7.	 (Previously Presented) The method of controlling access to access points at a multi-family structure of claim 1, wherein an identifier affiliated with the call that is recognized by the smart device to cause an application on the smart device to be activated, and whereby the application allows the smart device to communicate with the first access box.
8.	 (Previously Presented) The method of controlling access to access points at a multi-family structure of claim 7, further comprising: allowing the end user to download a tele-entry application compatible with the smart device based on the authentication information.
9. 	(Previously Presented) The of controlling access to access points at a multi-family structure of claim 8, wherein the smart device is connected to the IP camera via an accessed IP address via the Internet.
10. 	(Canceled).
11. 	(Canceled).
12. 	(Previously Presented) The method of controlling access to access points at a multi-family structure of claim 1, wherein the smart device is one of a smartphone, a computer, a tablet, or a set-top box.
13. 	(Previously Presented) The method of controlling access to access points at a multi-family structure of claim 1, further comprising the step of: assigning the IP camera to the first access box.
14. 	(Canceled).

16. 	(Canceled).
17. 	(Canceled).
18. 	(Previously Presented) The method of controlling access to access points at a multi-family structure of claim 1, wherein the first access point is at a border of a building, the building being one of an office, a house, an apartment, a loft, a condominium, or a townhouse.
19. 	(Previously Presented) The method of controlling access to access points at a multi-family structure of claim 18, wherein the first access point is at a border of a building, the border being one of an elevator, a gate, or a door.
20. 	(Currently Amended) The method of controlling access to access points at a multi-family structure of claim [[17]] 1, wherein an application on the smart device identifies the first access box from the phone number.
21.	(Currently Amended) A communication network-based method of controlling access to access points at a multi-family structure, comprising: 
credentialing, by an application executed on a smart device, a specific end user from a plurality of end users based on authentication information to the end user and the multi-family structure; 
synchronizing the application on the smart device and a directory that is linked to the access points and includes identifying information based on a code entered into the smart device, the code incorporating credentialing information that connects a first access point and the smart device; 
initiating a call by a guest through a first access box at the specific end user among the plurality of end users using identifying information, wherein the guest enters the identifying information into the first access box to identify the specific end user from the plurality of end users;
on the guest entering the identifying information, wherein the smart device is incapable of establishing communication with the first access box prior to receiving the call; 
streaming video from an internet protocol (IP) camera at the first access point to the smart device via the Internet; and 
launching an application on the smart device in response to the call from the first access box and displaying the streamed video on the smart device, wherein the call can be answered by the specific end user after viewing the video and the specific end user allows access to the first access point.
22-25. 	(Canceled). 
26. 	(Previously Presented) The method of controlling access to access points at a multi-family structure of claim 18, wherein the first access box identifies the first access point by a telephone number connected to the first access point.
27. 	(Canceled). 
28.	(Currently Amended) A communication network-based system for controlling access to access points to a multi-family structure, comprising: 
a first access box capable of (a) allowing a call to be placed by a guest to a specific end user from a plurality of end users using identifying information, (b) allowing a guest to enter 
an internet protocol (IP) camera is in communication with the first access box; 
an Internet access port from the IP camera to a smart device, wherein the smart device is associated with a specific end user; 
and the first access box, and wherein the smart device is configured to receive credentials, by an application executed on the smart device, for the specific end user from the plurality of end users based on authentication information to the end user and the multi-family structure;
the smart device configured to synchronize the application on the smart device and a directory that is linked to the access points and includes identifying information based on a code entered into the smart device, the code incorporating credentialing information that connects the first access point and the smart device; 
a plurality of access boxes; 
the application on the smart device that enables the smart device to acquire video data from the IP camera upon receiving the call from the first access box; and
the IP camera comprises a camera and encoder; and the smart device is configured to identify the first location upon receipt of the call from the first access box.
29-30. 	(Canceled).
31. 	(Previously Presented) The system according to claim 28, wherein the Internet access port comprises a wireless transceiver.
32. 	(Canceled).
33. 	(Previously Presented) The system of claim 28, further comprising: a plurality of IP cameras.
34-36.	(Canceled).

REASONS FOR ALLOWANCE
7.	The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a method and system for controlling access to access points of a multi-family structure.
st access box) that is linked to a particular tenant (para 0006-0007) of a plurality of tenants. However Foster and Dow do not explicitly disclose “credentialing a specific end user” and “synchronizing the application on the smart device and a directory”. For this reason, Huisking was brought in to teach these features, since Huisking describes an application on a user’s mobile device (para 0034, 0054) that interfaces with a doorbell security system (Fig. 2) which may be password protected including registering/unregistering mechanisms. 
Although the combination of Foster, Dow, and Huisking were found to teach the disclosed features of the claims prior to the recent amendments, they do not explicitly address all of the newly added features when considering the claim as a whole. Specifically, the prior art do not reasonably teach  “credentialing, by an application executed on a smart device, a specific end user from a plurality of end users based on authentication information to the end user and the multi-family structure; synchronizing the application on the smart device and a directory that is linked to the access points and includes identifying information based on a code entered into the smart device, the code incorporating credentialing information that connects a first access point and the smart device;” Although the user in “credentialing, by an application executed on a smart device, a specific end user from a plurality of end users based on authentication information to the end user and the multi-family structure; synchronizing the application on the smart device and a directory that is linked to the access points and includes identifying information based on a code entered into the smart device, the code incorporating credentialing information that connects a first access point and the smart device;” since Huisking only applies to a doorbell security system of a single household which is different than a multi-family structure where a plurality of end users reside. Huisking’s password/code may be specific to one end user (e.g. a home owner), however, Huisking does not adequately describe credentialing a specific end user from a plurality of users, and the multi-family structure as required in the claims. As such, the combined prior art do not reasonably disclose all of the elements of claim 1. For similar reasons, the prior art also do not reasonably disclose all of the elements of claims 21 and 28. As such, the combined teachings of the prior art of record do not reasonably disclose all of the features of claims 1, 21, and 28 as they pertain to the method and system for controlling access to access points, i.e., “A communication network-based method of controlling access to access points at a multi-family structure, comprising: credentialing, by an application executed on a smart device, a specific end user from a plurality of end users based on authentication information to the end user and the multi-family structure;  synchronizing the application on the smart device and a directory that is linked to the access points and includes identifying information based on a code entered into the smart device, the code incorporating credentialing information that connects a first access point and the smart device; initiating a call by a guest ” as recited for example in independent claim 1.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 12/24/2013). 
Other noted prior art include Slavin et al. US 8,675,071 B1, Ahlstrom et al. US 6,748,061 B2, Evans et al. US 2014/0361866 A1 and Sullivan US 2014/0266573 A1, however they too do not reasonably disclose all of the claimed features as discussed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Accordingly, for the foregoing reasons presented above, Claims 1, 4-9, 12-13, 15, 18-21, 26, 28, 31, and 33 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486